Citation Nr: 0120511	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-10 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for a fair and 
informed decision has been obtained by the originating 
agency.  

2.  The veteran's current cardiac symptoms are not related to 
rheumatic heart disease and there is no evidence of mitral 
valve heart disease.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
valvular heart disease, claimed to be secondary to rheumatic 
fever, have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 3.951, 
4.1, 4.2, 4.7, 4.10, 4.104, Code 7000 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for rheumatic heart disease in an August 1951 decision.  An 
evaluation of 10 percent was assigned.  This is the veteran's 
current rating and is protected under the provisions of 
38 C.F.R. § 3.951.  

Under the rating schedule a 10 percent rating is applicable 
for valvular heart disease including rheumatic heart disease 
with a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness or 
syncope, or continuous medication required.  The next higher 
evaluation of 30 percent requires workload of  greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness or syncope or evidence of cardiac 
hypertrophy or dilation on electro-cardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Code 7000.  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
mililiters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness or syncope may be used.  38 C.F.R. § 4.104, Note 2 
(2000).  

The problem in the veteran's case is that the most recent VA 
examinations have not shown any current evidence of service-
connected disability.  For example, the report of the March 
1999 VA examination, in noting the veteran's medical history, 
stated that a transesophageal endocardiogram was done in July 
1997 and was interpreted as showing no evidence of mitral 
valve damage.  Likewise, the examiner noted at the March 1999 
VA examination that there is no evidence of residuals of 
rheumatic heart disease.  While some minimal mitral and 
pulmonic regurgitation was noted, the examiner stated that 
this finding was a variant of normal.  In conclusion, the 
examiner stated that the cardiac symptoms probably 
represented calcific aortic disease not rheumatic heart 
disease and certainly not mitral valve disease.  Thus, the 
examiner associated any current cardiac disability with a 
nonservice-connected disability.  

In absence of current evidence of the presence of valvular 
heart disease, including rheumatic heart disease, it would be 
futile to remand the case to obtain METs related to the 
veteran's service-connected condition.  In view of the 
foregoing, the preponderance of the evidence is against the 
claim for an increased rating for rheumatic heart disease. 

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate and the evidence does not disclose an 
exceptional disability picture in this case.  The veteran has 
not shown the need for frequent hospitalization for his 
service-connected disability and has not shown marked 
interference with his employment.  As noted above, current 
cardiac disablement has been related to non-service-connected 
disability.  

During the pendency of the veteran's claim, Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, as Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new statute 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims, and is 
applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  

I am satisfied that all appropriate development has been 
accomplished.  The veteran's recent VA outpatient treatment 
records have been retrieved.  The recent examinations provide 
sufficient information to rate the disability in accordance 
with the applicable rating code to the fullest extent 
possible.  However, due the veteran's other, nonservice-
connected disabilities, he is unable to undergo certain 
indicated tests, such as treadmill testing to evaluate the 
veteran's METs.  Nevertheless, it is important to note that 
the record contains more than one medical opinion that does 
not find the presence of current residuals of rheumatic heart 
disease.  Instead, the clinical record shows that current 
cardiovascular disability is due to nonservice-connected 
disability.  

In addition, the statement of the case and supplemental 
statements of the case advised the veteran of the pertinent 
law and regulations as well as the bases for a grant of the 
next higher evaluations for his service-connected valvular 
heart disease.  Likewise, the veteran, in a August 2000 
letter was advised that he could submit additional evidence 
within a 90-day period from the date of that letter.  He was 
referred to the provisions of 38 C.F.R. § 20.1304.  

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by the 
VCAA of 2000 have been satisfied in this case.  


ORDER

Entitlement to an increased rating for rheumatic heart 
disease is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

